Citation Nr: 0733408	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date than March 1, 2005, 
for the award of additional disability compensation for a 
dependent spouse.  

(The issue of entitlement to an initial compensable rating 
for a right foot disability will be the subject of a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from November 1973 to September 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 decision of the RO that denied an 
earlier effective date for disability compensation allowance 
for a dependent spouse.

The veteran testified before a Board member sitting at the RO 
in May 2007.  A transcript of the hearing is associated with 
the claims file.  


FINDING OF FACT

The RO received complete and satisfactory evidence of the 
veteran's marriage and status of dependent in September 1969 
and November 1998.  


CONCLUSION OF LAW

An earlier effective date of November 1, 1998, for additional 
disability compensation for a dependent spouse is warranted.  
38 U.S.C.A. §§ 5103, 5110 (West 2002); 38 C.F.R. §§ 3.204, 
3.205, 3.401, 3.652 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA notice regarding the issue on appeal was not provided.  
However, the Board finds that the error is harmless in light 
of the favorable outcome of the appeal.  Moreover, the 
presumption of prejudice on the VA's part by failing to 
provide notice has been rebutted in this case as the veteran 
had actual knowledge of the requirements for an earlier 
effective date based on communications between himself and VA 
over the course of the appeal.  In addition, based on the 
veteran's contentions and communications with VA over the 
course of this appeal, the veteran would be reasonably 
expected to understand from the notices provided what was 
needed.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

In November 1998, the RO received the veteran's Declaration 
of Status of Dependents, VA Form 686, together with a state 
certificate showing that the veteran married in September 
1969.  The RO provided decision and award letters in June 
1999, August 1999, February 2000, and January 2005.  In all 
but the first letter, the RO informed the veteran that he was 
being compensated at a rate appropriate for a single 
individual with no dependents.  In letters in February 2000 
and in January 2005, the veteran was additionally informed 
that the information he had sent VA regarding dependents was 
incomplete and that he must submit a Declaration of Status of 
Dependents, VA Form 686.   No responses were received until 
February 2005 when the RO received additional copies of the 
same Form 686 and marriage certificate that was received in 
November 1998.  In July 2005, additional compensation for a 
dependent was added to the veteran's award effective March 1, 
2005.  In a May 2006 statement of the case, the RO stated 
that the veteran's application for dependent compensation was 
incomplete prior to February 2005 and that evidence of the 
status of the veteran's dependents was not received within 
one year of notification.  Therefore, compensation may not be 
paid based on that application.  The RO also stated that 
station policy precluded consideration of dependency 
information received in November 1998 because it was too old.  

The veteran contends that he established the status of 
dependents in November 1998 and that an additional allowance 
for a dependent spouse should have an earlier effective date. 

The effective date for additional compensation for dependents 
is the later of the date of claim, the date dependency 
arises, the effective date of the qualifying disability if 
the evidence of dependency is received within one year of the 
date of notification of rating action, or the date of 
commencement of the veteran's award.  38 C.F.R. § 3.401.  

If payment for benefits is already in effect, individuals are 
required to certify, when requested, that all of the 
eligibility requirements which established entitlement to the 
benefit being paid continue to exist.  Certification must be 
received within 60 days of the request.  If not received, the 
claimant will be provided a notice and a 60 day opportunity 
to respond before a reduction is put into effect.  However, 
when the required certification is received, benefits will be 
adjusted in accordance with the facts found.  38 C.F.R. 
§ 3.652.  

To establish proof of dependency, a claimant must submit a 
statement and proof of marriage including the spouse's full 
name, social security number, and date and place of marriage.  
If the veteran does not reside in a state or if other 
evidence raises an issue of validity, the claimant will be 
required to submit proof of marriage.  A copy of a public 
record of marriage containing the names of the parties, date 
and place of marriage, and number of prior marriages if shown 
on the official record is adequate will be accepted.  
38 C.F.R. §§ 3.204, 3.205.   VA Compensation and Pension 
Manual M21-1MR, Part III, iii, Chapter 5, section B.6 
provides development procedures for evidence of a marital 
relationship if a statement of marital history is not of 
record or if the veteran does not live in a state.  This 
includes sending the claimant a VA Form 686 or calling the 
claimant on the telephone.  There is no criteria in the 
manual for determining that dependency status or proof of 
marriage is stale or "old evidence" and is invalid after 
some passage of time. 

Here, the veteran resides in a state and provided a VA Form 
686 and state certificate of marriage that contained the 
names, date and place of marriage, and the social security 
number of the spouse.  The RO noted receipt of the evidence 
in November 1998.   The Board concludes that this evidence 
met the criteria for establishing dependence and was 
complete.  The evidence showed that dependency arose in 
September 1969, when the veteran married his spouse, and was 
in VA's possession at the time of the first rating decision 
in June 1999 and all subsequent decisions.  There is no 
evidence that the veteran's dependency status changed.  
Moreover, in February 2005, the RO received and favorably 
acted upon identical copies of the documents that had been 
received in November 1998.  Essentially, the RO used the 
"old evidence" that it had previously and incorrectly found 
to be incomplete.  

The Board acknowledges that the veteran failed to respond to 
requests for dependency evidence in February 2000.   However, 
the request stated that previous information received by the 
RO was incomplete.  The Board concludes that the information 
was complete.  Although VA may require a claimant to certify 
continued eligibility to receive benefits already being paid, 
the Board can find no requirement that a veteran must 
necessarily provide "fresh" evidence to recertify 
previously established dependent status at the time of the 
first award for which an additional allowance is appropriate.  
The Board is unable to provide deference to the station 
policy.   

Here the date of marriage was in September 1969, and the 
veteran submitted a copy of the marriage certificate to VA in 
September 1969.  In connection with the current claim, the 
veteran resubmitted a copy of the September 1969 marriage 
certificate along with a VA Form 686c, Status of Dependents, 
which listed his wife.  The effective date of the qualifying 
disability rating of 30 percent was October 1, 1998.  The 
date of the commencement of the veteran's award was November 
1, 1998, the first day of the month following the effective 
date of the award of the 30 percent rating.  See 38 U.S.C.A. 
§ 5111.  The latest of all these dates is November 1, 1998, 
the effective date of the award of the 30 percent rating.  

Therefore, the Board concludes that an earlier effective date 
than March 1, 2005, is warranted for additional compensation 
for a dependent spouse.  The effective date to be assigned is 
November 1, 1998, subject to the laws and regulations 
governing the payment of monetary benefits.   



ORDER

Additional compensation for a dependent spouse is granted 
effective November 1, 1998, subject to the legal criteria 
governing the payment of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


